IN THE
TENTH COURT OF APPEALS
 

No. 10-01-091-CR

     BONNIE SUE MARBUT,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court Nos.  31,191
                                                                                                                
                                                                                                         
OPINION ON PETITION FOR DISCRETIONARY REVIEW
                                                                                                               
      On original submission, we dismissed this case for want of jurisdiction because of our prior
holding that Riewe v. State foreclosed the opportunity to amend a notice of appeal.  Marbut v.
State, 49 S.W.3d 585 (Tex. App.—Waco 2001, no pet. h.) (citing Riewe v. State, 13 S.W.3d 408 
(Tex. Crim. App. 2000); Craddock v. State, 32 S.W.3d 886, 887 (Tex. App.—Waco 2000, no
pet.)).
  However, Marbut's Petition for Discretionary Review points out reasons why we should
hear this appeal.
      Marbut was indicted for Theft in an amount of $1,500 or more but less than $20,000, a state
jail felony.  Tex. Pen. Code Ann. § 31.03 (Vernon 1994).  She was placed on deferred
adjudication community supervision, which was later revoked.  Her guilt was adjudicated on
January 24, 2001, and the court assessed eighteen months in a State Jail Facility.
      Her issue on appeal is that the trial court erred when it failed to order, sua sponte, a hearing
on the issue of her competency to stand trial.  The State filed a motion to dismiss the appeal, citing
Craddock.  32 S.W.3d at 887.  An order of the trial court dated February 22, 2001, granting
permission to appeal, is in the clerk’s record.
      The State’s motion to dismiss the appeal is denied.
      Therefore, we withdraw our opinion and judgment in Cause No. 10-01-091-CR, dated June
13, 2001, and substitute this opinion therefor.
  Tex. R. App. P. 50.  Marbut’s Petition for
Discretionary Review is dismissed by operation of law.  Id.
 
BILL VANCE
                                                                   Justice
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Gray dissents)
Opinion delivered and filed September 7, 2001
Publish